NOT FOR PUBLICATION

                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY
                           CAMDEN VICINAGE

STEPHEN EDWARD GLASSER,        :    CIV. NO. 18-17623 (RMB)
                               :
               Plaintiff       :
                               :
     v.                        :         OPINION
                               :
TRACEY SHIMONIS-KAMINSKI,      :
Administrator and JANE DOE,    :
Nurse,                         :
                               :
               Defendants      :

BUMB, DISTRICT JUDGE

     Plaintiff Stephen Glasser, a prisoner confined in Mid-State

Correctional Facility in Wrightstown, New Jersey, brings this

civil rights action under 42 U.S.C. § 1983. (Compl., ECF No. 1.)

Plaintiff filed an application to proceed in forma pauperis (“IFP”)

(ECF No. 1-1) but it is incomplete. 28 U.S.C. § 1915(a) provides,

in relevant part,

          (a)(1) Subject to subsection (b), any court of
          the   United    States   may   authorize   the
          commencement … of any suit … without
          prepayment of fees … by a person who submits
          an affidavit that includes a statement of all
          assets such prisoner possesses that the person
          is unable to pay such fees …. Such affidavit
          shall state the nature of the action, defense
          or appeal and affiant's belief that the person
          is entitled to redress.

          (2) A prisoner seeking to bring a civil action
          … without prepayment of fees … in addition to
          filing the affidavit filed under paragraph
          (1), shall submit a certified copy of the
          trust fund account statement (or institutional
          equivalent) for the prisoner for the 6-month
          period immediately preceding the filing of the
          complaint or notice of appeal, obtained from
          the appropriate official of each prison at
          which the prisoner is or was confined.

Plaintiff did not submit the affidavit described in § 1915(a)(1)

and his six-month trust account statement is not certified by the

appropriate prison official.

     Furthermore, Federal Rule of Civil Procedure 11(a) requires

that pleadings be “signed by at least one attorney of record in

the attorney's name--or by a party personally if the party is

unrepresented…. The court must strike an unsigned paper unless the

omission is promptly corrected after being called to the attorney's

or party's attention.” Plaintiff placed an electronic signature on

his Complaint. Only those with permission to file electronically

may use an electronic signature. See Local Civil Rule 5.2. Pro se

incarcerated parties are not eligible to file electronically using

the “Case Management/Electronic Case Filing” System (“ECF”). Id.

     The Court will therefore administratively terminate this

action. Plaintiff may reopen this matter if he timely submits a

properly completed IFP application or pays $400.00 for the filing

and administrative fees and submits a signed complaint. Plaintiff

should be aware that a grant of IFP status requires payment of the

$350.00 filing fee in installments, if available in the prisoner’s


                                 2
trust account, regardless of whether the Complaint is dismissed.

See U.S.C. § 1915(b)(1).

     When a prisoner is permitted to proceed without prepayment of

the filing fee or when the prisoner pays the filing fee for a civil

action   regarding   prison   conditions   and    seeks   redress   from   a

governmental entity, officer or employee of a governmental entity,

28 U.S.C. §§ 1915(e)(2)(B); 1915A(b) and 42 U.S.C. § 1997e(c)(1)

require courts to review the complaint and sua sponte dismiss any

claims that are (1) frivolous or malicious; (2) fail to state a

claim on which relief may be granted; or (3) seek monetary relief

against a defendant who is immune from such relief.1 For the reasons

stated   below,   the   Court   would   dismiss     the   claims    against

Administrator Shimonis-Kaminski upon screening under 28 U.S.C. §§

1915(e)(2)(B); 1915A(b) and 42 U.S.C. § 1997e(c)(1) for failure to

state a claim.

I.   Sua Sponte Dismissal

     Courts must liberally construe pleadings that are filed pro

se. Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v.

Gamble, 429 U.S. 97, 106 (1976)). Thus, “a pro se complaint,




1Conclusive screening is reserved until the Complaint is signed
and the filing fee is paid or IFP status is granted. See Izquierdo
v. New Jersey, 532 F. App’x 71, 73 (3d Cir. 2013) (district court
should address IFP application prior to conclusive screening of
complaint under 28 U.S.C. § 1915(e)(2)).
                                 3
however   inartfully   pleaded,   must   be   held   to   ‘less   stringent

standards   than   formal   pleadings    drafted     by   lawyers.’”   Id.

(internal quotation marks omitted). “Court personnel reviewing pro

se pleadings are charged with the responsibility of deciphering

why the submission was filed, what the litigant is seeking, and

what claims she may be making.” See Higgs v. Atty. Gen. of the

U.S., 655 F.3d 333, 339-40 (3d Cir. 2011) (quoting Jonathan D.

Rosenbloom, Exploring Methods to Improve Management and Fairness

in Pro Se Cases: A Study of the Pro Se Docket in the Southern

District of New York, 30 Fordham Urb. L.J. 305, 308 (2002)).

     A pleading must contain a “short and plain statement of the

claim showing that the pleader is entitled to relief.” Fed. R.

Civ. P. 8(a)(2). “To survive a motion to dismiss, a complaint must

contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 570 (2007)). “A claim has facial plausibility when

the plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the

misconduct alleged.” Id. (quoting Twombly, 550 U.S. at 556.) Legal

conclusions, together with threadbare recitals of the elements of

a cause of action, do not suffice to state a claim. Id.



                                   4
        Thus, “a court considering a motion to dismiss can choose to

begin by identifying pleadings that, because they are no more than

conclusions, are not entitled to the assumption of truth.” Id. at

679. “While legal conclusions can provide the framework of a

complaint, they must be supported by factual allegations.” Id. If

a complaint can be remedied by an amendment, a district court may

not dismiss the complaint with prejudice but must permit the

amendment. Grayson v. Mayview State Hospital, 293 F.3d 103, 108

(3d Cir. 2002).

II.   DISCUSSION

        A.     The Complaint

        Plaintiff      alleges    the    following      facts   in   his   Complaint,

accepted as true for purposes of screening pursuant to 28 U.S.C.

§§ 1915(e)(2)(B); 1915A(b) and 42 U.S.C. § 1997e(c)(1). On August

21, 2018, Plaintiff was sleeping in his assigned top bunk in

housing unit 5-East in Mid-State Correctional Facility. (Compl.,

ECF No. 1, ¶4b.) He fell out of his bunk, five feet off the ground,

and landed face first on the concrete floor. (Id.) A unidentified

nurse,       named    here   as   a     “Jane    Doe”   defendant,     responded   to

Plaintiff’s cell and escorted him to the medical clinic waiting

area.    (Id.)       After   assessing     his    injuries,     Jane   Doe   escorted

Plaintiff to a holding cell but did not begin treating Plaintiff’s

injuries for another thirty minutes. (Id.) Jane Doe cleaned the
                                            5
blood from Plaintiff’s face and asked if he believed his jaw was

broken and he responded that he believed it was. (Id.)

     Jane Doe stopped treating Plaintiff’s injuries because she

believed Plaintiff was being rude. (Id.) Plaintiff continued to

lose blood and alleges that he could have bled out while waiting

for emergency treatment. (Compl., ECF No. 1, ¶4b.) Later that day,

Jane Doe called the Garden State Youth Correctional Facility

infirmary to ask for medical advice. (Id.) This delayed emergency

treatment while Plaintiff continued to bleed profusely. (Id.)

     Plaintiff also names as a defendant Tracey Shimonis-Kaminski,

Administrator   of   Mid-State   Correctional   Facility.   Plaintiff

alleges, “[t]his person is the administrator so she has the

authority to change policy within the facility. There has been

several inmates that have fallen out of bed from the top bunk that

were injured.” (Compl., ECF No. 1, ¶4b.) Plaintiff attached his

medical and dental records as exhibits to the Complaint. (Id.) He

describes his injuries as (1) fractured jaw in three places; (2)

fractured cheek bones; (3) nerve damage; (4) 7-10 cracked, chipped

teeth; (5) stitches on lip and chin, and (5) sprained ring finger

on left hand. (Compl., Exhibit, ECF No. 1-1 at 1.) Plaintiff seeks

monetary damages for relief and “to make sure that this never

happen[s] to any other inmate at this facility.” (Compl., ECF No.

1, ¶7.)
                                  6
     C.   Section 1983 Claims

     A plaintiff may assert a cause of action under 42 U.S.C. §

1983 for violations of his constitutional rights. Section 1983

provides, in relevant part:

             Every person who, under color of any statute,
             ordinance, regulation, custom, or usage, of
             any State or Territory ... subjects, or causes
             to be subjected, any citizen of the United
             States or other person within the jurisdiction
             thereof to the deprivation of any rights,
             privileges, or immunities secured by the
             Constitution and laws, shall be liable to the
             party injured in an action at law, suit in
             equity, or other proper proceeding for
             redress....

     To state a claim for relief under § 1983, a plaintiff must

allege the violation of a right secured by the Constitution or

laws of the United States, and that the constitutional deprivation

was caused by a person acting under color of state law. West v.

Atkins, 487 U.S. 42, 48 (1998); Malleus v. George, 641 F.3d 560,

563 (3d Cir. 2011).

             1.     Eighth Amendment Deliberate Indifference to Serious
                    Medical Need Claims

     “Only        ‘unnecessary    and   wanton   infliction   of   pain’    or

‘deliberate        indifference    to   the   serious   medical    needs'   of

prisoners are sufficiently egregious to rise to the level of a

constitutional violation.” Spruill v. Gillis, 372 F.3d 218, 235

(3d Cir. 2004) (quoting White v. Napoleon, 897 F.2d 103, 108–09


                                        7
(3d Cir. 1990) (quoting Estelle v. Gamble, 429 U.S. 97, 10 (1976)

(quoting Gregg v. Georgia, 428 U.S. 153 (1976)). Allegations of

malpractice or disagreement as to the proper medical treatment are

insufficient to establish a constitutional violation. Id.

     Deliberate indifference to serious medical needs in violation

of the Eighth Amendment’s ban on cruel and unusual punishment may

be shown where a medical professional intentionally inflicts pain

on a prisoner or where a prison authority denies a reasonable

request   for     medical   treatment,     exposing   an    inmate    to   undue

suffering    or    threat   of   tangible    residual      injury    or    “where

‘knowledge      of the need for medical care [is accompanied by the]

... intentional refusal to provide that care.’” Spruill, 372 F.3d

at 235 (quoting Ancata v. Prison Health Servs., 769 F.2d 700, 704

(11th Cir. 1985) (alterations in original)). A serious medical

need is “one that has been diagnosed by a physician as requiring

treatment or one that is so obvious that a lay person would easily

recognize the necessity for a doctor's attention.” Monmouth Cty.

Corr. Inst. Inmates v. Lanzaro, 834 F.2d 326, 347 (3d Cir. 1987)

(quoting Pace v. Fauver, 4279 F.Supp. 456, 458 (D.N.H. 1979) aff’d

649 F.2d 860 (3d Cir. 1981).

     Plaintiff’s fractured bones and teeth constitute a serious

medical need and his profuse bleeding obviously required a doctor’s

attention.      Nurse   Jane   Doe   assessed   and   treated       Plaintiff’s
                                       8
injuries but he disagrees with how she treated his injuries and

with the delay in taking him to a hospital. Disagreement with

medical treatment or allegations of negligence do not rise to the

level of deliberate indifference to a serious medical need. Turner

v. Leggett, 421 F. App’x 129, 131-32 (3d Cir. 2011).

     A prison official may violate the Eighth Amendment if he/she

delays necessary medical care to an inmate based on a non-medical

reason. Small v. Visinsky, 386 F. App’x 297, 299 (3d Cir. 2010).

Plaintiff’s allegation that Jane Doe delayed treating his profuse

bleeding based on a non-medical reason, that Plaintiff was behaving

rudely, rises to the level of deliberate indifference to a serious

medical need. The allegation of malpractice, that Jane Doe had to

seek medical advice because she did not know what to do, does not

rise to the level of constitutional violation.

     If Plaintiff reopens this matter by submitting a signed

complaint and a properly completed IFP application establishing

his eligibility to proceed IFP, the Court would permit only the

claim that Jane Doe stopped treating his profuse bleeding because

she thought he was behaving rudely. If Plaintiff can allege

additional facts in support of his claim/claims against Jane Doe,

he may file an amended complaint. Before the Complaint can be

served, Plaintiff will have to discover the identity of “Jane Doe”

and amend the Complaint.
                                 9
            2.      Eighth   Amendment     Inadequate        Conditions      of
                    Confinement Claim

     Construing the Complaint liberally, Plaintiff alleges Ms.

Shimonis-Kaminiski, the administrator of Mid-State Correctional

Facility, violated the Eighth Amendment by assigning him to sleep

in a top bunk in a cell with a concrete floor. Prison conditions

are subject to scrutiny under the Eighth Amendment. Helling v.

McKinney, 509 U.S. 25, 31-32 (1993). Prison officials may be liable

under the Eighth Amendment for deliberate indifference to an

inmate’s exposure to a condition that poses an unreasonable risk

of serious damage to health or safety. Id. at 35. This claim

entails proof of an objective and subjective element. Id.

     The objective element of an Eighth Amendment condition of

confinement claim “requires more than a scientific and statistical

inquiry    into   the   seriousness   of   the   potential     harm   and   the

likelihood that such injury to health will actually be caused” by

the unsafe condition.” Id. at 36. It also requires a court to

assess    whether    society   considers   the   risk   that   the    prisoner

complains of to be so grave that it violates contemporary standards

of decency to expose anyone unwillingly to such a risk. Id.

(emphasis in original).


                                      10
             [A] prison official cannot be found liable
             under the Eighth Amendment for denying an
             inmate humane conditions of confinement unless
             the official knows of and disregards an
             excessive risk to inmate health or safety; the
             official must both be aware of facts from
             which the inference could be drawn that a
             substantial risk of serious harm exists, and
             he must also draw the inference.

Farmer v. Brennan, 511 U.S. 825, 837 (1994).

       Plaintiff alleges Shimonis-Kaminiski “has the authority to

change policy within the facility.” (Compl., ECF No. 1, ¶4b.) He

also alleges that several inmates have fallen out of top bunks and

have been injured. (Id.) The inference Plaintiff raises is that

Shimonis-Kaminiski should have instituted a policy designed to

prevent inmates from falling out of the top bunks onto the concrete

floor. These facts are insufficient to raise a claim of deliberate

indifference     to       an   unreasonable   risk    of     serious    damage    to

Plaintiff’s health for several reasons.

       First, sleeping in a top bunk over a concrete floor generally

does   not   pose     a    risk   that   is   “so    grave    that     it   violates

contemporary standards of decency to expose anyone unwillingly to

such a risk.” Mikell v. Harry, No. 1:16-CV-2254, 2018 WL 501000,

at *4 (M.D. Pa. Jan. 22, 2018) (“Sleeping in a bunk bed without

guardrails does not violate contemporary standards of decency, and

thus, does not constitute cruel and unusual punishment under the

Eighth Amendment”) (citing Green v. Fisher, No. 12-0982, 2015 WL
                                         11
6473780, at *12 (M.D. Pa. Nov. 19, 2014) and Brown v. Pastrana,

446 F. App’x 270, 272 (11th Cir. 2011)).

     Second, Plaintiff has not alleged how many similar incidents

of inmates falling out of a top bunk and sustaining serious

injuries    occurred     within   what        time-frame.    Without    such

allegations, the Complaint does not create an inference that

Shimonis-Kaminski knew of the likelihood that an inmate would fall

out of a top bunk and sustain serious injuries but failed to do

anything.

     Third, Plaintiff has not proposed a specific policy that

Shimonis-Kaminiski should have put in place to prevent serious

injuries    from   inmates   falling    out    of   top   bunks.   “‘[V]ague

assertions’ of policy or custom are not sufficient to impose

liability.” Buoniconti v. City of Philadelphia, 148 F. Supp. 3d

425, 438 (E.D. Pa. 2015) (quoting Groman v. Township of Manalapan,

47 F.3d 628, 637 (3d Cir. 1995); see also City of Oklahoma City v.

Tuttle, 471 U.S. 808, 822 (1985) (explaining that the policy upon

which a plaintiff relies cannot be “nebulous” or “removed from the

constitutional violation”)). Plaintiff has not stated an Eighth

Amendment claim against Shimonis-Kaminski. If Plaintiff can allege

additional facts in support of such a claim, he may submit an

amended complaint.

            3.     New Jersey State Law Claims
                                   12
     Plaintiff has not expressly raised any state law claims. If

Plaintiff intended to allege medical malpractice against Nurse

Jane Doe under New Jersey state law, he should be advised that New

Jersey imposes a pre-suit claim presentation requirement. See New

Jersey Tort Claims Act (“NJTCA”) § 59:8-3 et seq. (claims for

damages against public entities and public employees). The same

rule applies to any negligence claims under New Jersey state law

against Administrator Shimonis-Kaminiski. If Plaintiff wishes to

bring state law negligence claims, he should submit an amended

complaint that establishes his compliance with the presentation

requirements of NJTCA § 59:8-3 et seq.

III. MOTION TO APPOINT PRO BONO COUNSEL

     Plaintiff submitted a motion to appoint pro bono counsel

pursuant to 28 U.S.C. § 1915(e)(1), which provides “[t]he court

may request an attorney to represent any person unable to afford

counsel.” There is no statutory right to appointed counsel in a

civil action, although district courts have broad discretion to

request an attorney to represent an indigent civil litigant. Tabron

v. Grace, 6 F.3d 147, 153 (3d Cir. 1993). First, however, Plaintiff

must establish his financial eligibility to proceed in forma

pauperis. Then, the court must consider, as a threshold matter,

that the complaint has some merit in law and fact. Id. at 155.



                                13
      The deficiencies in Plaintiff’s IFP application and Complaint

preclude appointment of counsel at this time. The Court will

dismiss the motion to appoint pro bono counsel without prejudice.

IV.   CONCLUSION

      For the reasons stated above, the Court will administratively

terminate this action subject to reopening. If Plaintiff wishes to

avoid dismissal of the § 1983 claim against Shimonis-Kaminiski or

plead additional facts in support of his claim(s) against Jane

Doe, he will be permitted to file an amended complaint. The Court

will also deny Plaintiff’s motion to appoint pro bono counsel

without prejudice.



An appropriate Order follows.

DATE: March 29, 2019

                                s/Renée Marie Bumb
                                RENÉE MARIE BUMB
                                United States District Judge




                                 14
